            Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 1 of 15




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
4    Telephone:+1 312 222 9 350
     Facsimile:+1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 17 189 1)
        kdyer@clarencedyer.com
 7
        89 9 Ellis Street
 8      San Francisco, CA 94109-7 807
     Telephone: +1415 749 1800
 9   Facsimile:+1415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone:+1 212474 1000 ·
     Facsimile: +1 212474 37 00
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                     Case No. 14-CR-0017 5-WHA
20
                                  Plaintiff,       [REDACTED] DECLARATION
21                                                 REGARDING VEGETATION
22                                                 MANAGEMENT IN SUPPORT OF
            V.                                     PG&E'S RESPONSE TO ORDER
23                                                 TO SHOW CAUSE
     PACIFIC GAS AND ELECTRIC COMP ANY,            AND FURTHER ORDER TO
24                                                 SHOW CAUSE
                                  Defendant.
25                                                 Judge: Hon. William Alsup
26

27

28
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00 175-WHA
            Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 2 of 15




 1                                    declare as follows:
 2                  1.     I am the Director of Vegetation Management Execution at Pacific Gas and
 3   Electric Company ("PG&E"). In this role, I am responsible for overseeing the execution of all of

 4   PG&E's vegetation management programs. I have held this position since July2019. This
 5   declaration is based on my personal knowledge and information known to me in my role as
 6   Director of Vegetation Management Execution.

 7                  Compliance with Vegetation Management Laws
 8                  2.     Resource constraints with respect to the number of available qualified pre-
 9   inspectors and line clearance tree trimmers are not cunently impacting PG&E's compliance with

10   vegetation management laws.
11                  3.     As repmied to the Court in PG&E's January 15, 2020 Response to
12   Request for Information Regarding Probation Conditions ("January 15 submission"), PG&E's

13   vegetation management records reflect that approximately 22,000 trees identified in 2019 as
14   hazard trees or trees with vegetation within the fom-foot radial clearance area set fmih in PRC
15   Section 4293 have not yet been worked by PG&E.
16                  4.     This 22,000 tree figure includes work that was delayed because of
17   environmental issues, permitting requirements and customer refusals, as well as work identified
18   in late 2019 that had not yet been addressed in the ordinary course of business. In addition,
19   because there is a lag between the time tree work is completed and the time PG&E contractors
20   submit the paperwork that is used to confirm completion in PG&E's vegetation management
21   records, PG&E expects that once that paperwork is submitted, its records will reflect that many

22   of the trees were worked within PG&E's standard work completion timeframes.
23                  5.     For the subset of trees that do not fall into any of these categories, delays
24   were the result of planning and prioritization issues as PG&E completed an unprecedented
25   volume of tree work in the final months of 2019. PG&E acknowledges that such issues are
26   unacceptable and is continuing to take steps to mature its expanded vegetation management
27   operations and improve oversight and management of its cunent contractor workforce. In 2020,
28
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 3 of 15




1    PG&E has improved its regional Vegetation Management ("VM") managers' ability to track
2    outstanding compliance work and is developing additional checkpoints with contractors as it
3    prioritizes timely completion of this work.
4                   6.      PG&E cannot certify perfect compliance with all governing vegetation

5    management regulations because it operates its electric facilities in a dynamic natural
6    environments across approximately 70,000 square miles over a variety of climates and terrains
7    and estimates that it has more than 100 million trees with the potential to grow or fall into
 8   overhead lines. Both natural and human events change the conditions of those trees all the time.
 9   For example, a tree that was compliant at the time of a prior inspection might become a non-

10   compliant hazard tree one day later when it is damaged by a natural event like a lightning strike

11   or extreme weather event, or three months later after a bark beetle infestation has taken hold.

12   PG&E is not able to surveil all trees at all times or address all vegetation non-compliances the

13   moment they occur. What PG&E can do, and is doing, is to continue to make process and

14   workforce improvements to enhance the efficiency and quality of its vegetation management

15   work.

16                  Compliance with Wildfire Safety Plan Targets

17                  7.      Resource constraints with respect to the number of available qualified pre-

18   inspectors and line clearance tree trimmers also are not cunently impacting PG&E's ability to

19   meet its Wildfire Safety Plan targets. In fact, PG&E is in substantial compliance with the targets

20   included in its 2019 Wildfire Safety Plan.

21                  8.      PG&E's 2019 Wildfire Safety Plan included year-end targets for the

22   completion of Enhanced Vegetation Management ("EVM") and Catastrophic Event Management

23   Account ("CEMA", which is PG&E's drought emergency response vegetation management

24   work) line miles.

25                   9.     PG&E completed work on 2,498 EVM line miles in 2019, exceeding its

26   year-end 2019 target of 2,450 miles.

27

28
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 4 of 15




 1                  10.     While PG&E targeted 100% completion of planned CEMA work by year-
 2   end 2019, it missed that target, achieving just over 80% completion due to changes in the
 3   schedule for routine inspections that impacted the timing of subsequent CEMA inspections. The
 4   CEMA patrol schedule is based on the routine patrol schedule with a CEMA patrol targeted for
 5   approximately six months after the routine patrol as appropriate. This is because PG&E's
 6   routine patrol acts as a "first patrol" for dead, dying, or diseased trees along all of PG&E's

 7   distribution lines, and CEMA acts as a "second patrol" for dead, dying or diseased trees along
 8   PG&E's lines in high fire-threat areas.
 9                  11.     In early 2019, PG&E changed its routine inspection schedule to prioritize
10   routine patrols in the highest fire-tlu·eat areas. At the same time, PG&E experienced delays in
11   routine work as it ramped up its pre-inspector workforce to cover an unprecedented amount of

12   vegetation management work in 2019. PG&E also experienced delays in certain routine

13   inspections due to weather in high snow-pack areas. While PG&E completed virtually all of its

14   routine inspections by year-end 2019, a number of CEMA patrol dates were shifted into 2020 to
15   allow for an appropriate interval between routine and CEMA inspections. PG&E is reviewing

16   the impact of its routine patrol schedule on its 2020 CEMA schedule and will consider adding a

17   mid-cycle inspection if there is a greater than six month gap between routine and CEMA patrols

18   in 2020.
19                  The Impact of the Sho1iage of Qualified Tree Workers in California on the Pace
20                  of PG&E's EVM Work
21                  12.     While the number of available tree workers is not cun-ently impacting
22   PG&E's ability to comply with vegetation management laws or meet its Wildfire Safety Plan

23   targets, it does impact the pace at which PG&E estimates it can complete its EVM work.
24                  13.     The Bureau of Labor Statistics' most recent data on the entire "Tree
25   Trimmers and Pruners" occupation (from May 2018) shows nationwide employment of 42,440
26
27

28
      DECLARATION REGARDING VEGETATION MANAGEMENT.IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
               Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 5 of 15




1     and California-wide employment of 6,840. 1 However, only a small subset of those tree workers

2     are qualified as "line clearance" tree trimmers who are certified to perform tree trimming within
3     10 feet of high voltage lines.
4                    14.      Line-clearance tree work-which generally involves tree pruning, tree

5     removal and brush removal-is a highly dangerous line of work that requires extensive training
6     and on-the-job experience to perfonn properly and safely. Because of the unique risks
7     associated with removing and pruning vegetation within 10 feet of energized lines, tree workers
8     are authorized to perform line clearance work only after receiving additional training and

 9    certification beyond that which all tree workers receive.

10.                  15.     In California, the pruning, trimming, repairing, maintaining, chemical

11    treatment, removal or clearing of trees, or the cutting of brush and miscellaneous vegetation, that

12    is within certain distances of electric supply lines or equipment (generally 10 feet for

13    distribution-level voltages) may be performed only by a "Qualified Line Clearance Tree

14    Trimmer", defined by law as "a person who has completed a minimum of 18 months-related

15    training and on-the-job experience and is fan1iliar with the special techniques and hazards

16    involved in line clearance tree trimming operations". 2

17                    16.    California and federal law prescribe comprehensive training and safety

18    requirements for line-clearance tree trimmers that cover, among other things, safety-related work

19    practices, safety procedures and emergency procedures; the skills and techniques necessary to

20    distinguish exposed live parts from other palis of electric equipment; mininmm approach

21
           1
22           U.S. Bureau of Labor Statistics, Occupational Employment and Wages, May 2018, 37-
      3013 Tree Trimmers and Pruners, available at
23    https://www.bls.gov/oes/2018/may/oes373013.htm.
24         2
           8 CCR§ 2700 (definitions of "Line Clearance Tree Trimming Operations" and "Qualified
      Line Clearance Tree Trimmer"); see also 29 C.F.R. § 1910.269(x) (defining "Line-clearance tree
25
      trimming" and "Line-clearance tree trimmer" in substantively similar terms); 8 CCR§
26    3423(b)(l), (c) (prohibiting line clearance tree trimming work by persons other than Qualified
      Line Clearance Tree Trimmers).
27

28
       DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                   ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                  Case No. 14-CR-00175-WHA
              Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 6 of 15




1    distances for voltages to which the employee will be exposed and the skills and techniques

2    necessary to maintain those distances; and the proper use of precautionary techniques, equipment
3    and tools for working on or near exposed energized parts of electric equipment.3 Paiiicular kinds
4    of removal and trimming operations that involve climbing trees or the use of cranes may require
 5   additional levels of training and experience.4
 6                   17.    Because tree work is both dangerous and highly specialized, PG&E

 7   requires its contractors to meet these stringent training and safety requirements as a condition of
 8   their engagement. As pali of its contractual anangements, PG&E also requires that tree crews be

 9   overseen by field supervisors and foremen with a minimum of five years' experience and 18
10   months' experience, respectively, in line clearance tree work (or equivalent); that field
11   supervisors keep cmTent with new arboricultural practices and ensure their teams receive up-to-
12   date training in new techniques and practices; and that climbers and apprentice climbers have 18

13   months' experience and three months' experience, respectively, in line clearance tree work and

14   be trained in state and federal regulations on safety and the use of tools and equipment associated

15   with approved tree pruning requirements and practices. 5

16                   18.     As PG&E explained in its 2019 Amended Wildfire Safety Plan, PG&E

17   developed its annual targets for EVM based on its estimate that it would maintain a workforce of

18   approximately 3,000 qualified line clearance tree workers, resulting in an approximately 'eight-

19   year timeline to complete the full scope of its EVM work. PG&E estimated the number of

20   available tree workers based on its own experience, as well as research conducted by an external

21   consultant.
22
23
24
         3
             See 8 CCR§§ 2940.2, 2950-2951, 3420-3428; 29 C.F.R.§§ 1910.269(a)(2), (r).

25
         4
             See, e.g., 8 CCR 3427(a)(l)(B).
         5
26         PG&E Vegetation Management Specification No. 5405: Specification for Tree Pruning
     and Tree and Brush Removal in PG&E's Service Tenitory, dated December 6, 2018, at Part 1 §§
27   5.1.1, 5.1.2.
28
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 7 of 15




1                     19.     First, PG&E's own experience casting a wide net and offering substantial

2    financial incentives to hire additional tree personnel in the fall of 2018 identified a maximum of

3    approximately 3,000 qualified tree workers to perform vegetation management activities around
4    utility lines at that time.

5                     20.     Second, in 2016, PG&E contracted with a vegetation management

6    consultant to perform a market analysis concerning the potential to bring additional qualified

7    personnel into California. The consultant identified 46 total tree companies in the United States

 8   who were not already working for PG&E. Fifteen of those companies declined to paiiicipate in
 9   the analysis at all (most were small and regionally based) and 22 only participated in an initial

10   survey stating that they had no interest in working in California due to (among other reasons):

11   liability risk, regulatory/business environmental and insurance requirements, or lack of available

12   qualified personnel to expand. The remaining nine vendors expressed, in aggregate, an ability to

13   mobilize possibly a few hundred qualified personnel to California and generally expressed an

14   interest in only emergency/short-term work, not a willingness to commit long-term to developing

15   a workforce in California (or moving their existing workforce).

16                    21.      Third, the challenge of securing increased numbers of qualified personnel

17   was fmiher illustrated by PG&E's experience seeking assistance under the utility Mutual

18   Assistance Agreement (MAA) following the Camp Fire in November 2018. The first step in the

19   Mutual Assistance process is to seek supp01i from within California. Limited personnel were

20   available due to concurrent emergency response needs in the state. PG&E subsequently

21   expanded its Mutual Assistance request to the Western Regional Mutual Assistance Group,

22   followed by the Mid-West and Texas Regional Mutual Assistance Groups, and eventually all

23   seven regional Mutual Assistance groups in the country. At each expansion of PG&E's request

24   for Mutual Assistance, PG&E was unable to secure the requested number of personnel. PG&E's

25   eff01is to locate sufficient VM contractors after the Camp Fire was escalated to the status of a

26   National Response Event, a process established for utility CEOs nationwide following

27   Superstorm Sandy. In the end, the request for VM Mutual Assistance request was made to more

28                                             7
       DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                   ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                  Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 8 of 15




1    than 200 utilities in an effort to locate 700 tree workers and 150 VM pre-inspectors to aid in
2    recovery effmis. From that request, PG&E was only-able to secure 223 tree workers and 40 pre-
3    inspectors from across the country. And these workers only stayed for a limited period of time
 4   under the Mutual Assistance Agreements.
 5                  PG&E's Ramp Up of Vegetation Management Resources
 6                  22.     PG&E's vegetation management program generally requires two different
 7   types of tree workers: pre-inspectors, who inspect the vegetation to identify work that needs to

 8   be completed, and tree trimmers, who conduct the actual tree work. PG&E made significant
 9   effmis in 2019 to expand the available pool of both categories of tree workers.
10                  Pre-inspectors
11                  23.     In 2019, PG&E was able to increase its total contracted pre-inspector
12   workforce from approximately 580 to 1,375, largely by onboarding and training new pre-
13   inspectors in cooperation with its contractors.
14                  24.     PG&E's effo1is to expand its contracted pre-inspector workforce was
15   aided by the development of two internal training programs to train resources newly hired by
16   PG&E's contractors.
17                  25.     First, in January 2019, PG&E launched "Vegetation Management for
18   Inspectors", a day-long instructor-led training in safety, patrol procedures and PG&E standards
19   and rating systems, for all contract pre-inspectors to supplement training provided by vegetation
20   management companies.
21                  26.     Second, in July 2019, PG&E supplemented this basic training with a
22   three-day training program for all new pre-inspectors performing EVM work. A large
23   percentage of the new pre-inspectors were "Level 1" pre-inspectors who, while they have
24   relevant vegetation-related experience or education, had little to no experience as vegetation
25   management pre-inspectors. These training programs not only helped PG&E address near-term
26   EVM resource constraints, but also expands the pool of skilled and experienced pre-inspectors

27   available to PG&E and other California utilities in the future.

28
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 9 of 15




1                   27.     PG&E is also in the process of developing an eight course, comprehensive

2    pre-inspector training program that include web-based training, scenario-based skills
3    assessments, on-the-job training, and mentoring relationships with experienced pre-inspectors.

4    Pre-inspectors will be required to pass scenario-based skills assessments that test key concepts
5    covered in the Training Program, and experienced pre-inspectors will be paired with new pre-

6    inspectors to provide on-the-job trainings and serve as mentors and resources during the pre-

7    inspector's first year of training. Following completion of the eight courses and passing the

 8   skills assessment, pre-inspectors will continue to receive guidance and remote supervision from

 9   their mentors, who will perform audits on pre-inspectors' work throughout the first year. Every
10   two years following initial completion of the training program, p1:e-inspectors will be required to

11   complete additional evaluations, which may include additional training, to ensure retention of

12   impo1iant concepts and skills. PG&E expects to complete development of the cun-icuh,un of the
13   training program by June 30, 2020, and will begin a test roll-out at that time.

14                  28.     Finally, in January 2020, PG&E reached an agreement with its primary

15   union, the International Brotherhood of Electric Workers ("IBEW"), to conduct a pilot program
16   to evaluate the use of an internal, PG&E pre-inspector workforce. The purpose of the pilot
17   program is to evaluate whether bringing a portion of the cmTent, contracted pre-inspector

18   workforce in-house will provide for improved long-term retention of pre-inspectors and build
19   efficiencies. The program is not contemplated to replace PG&E's large contracted pre-inspector

20   workforce, but, if successful, would allow PG&E to build a skilled, internal pre-inspector

21   workforce to conduct EVM work verification, support regional pre-inspection for all of PG&E's

22   vegetation management programs, mobilize for emergency and storm response, and be

23   reassigned, as needed, to cover other vegetation management resource needs across PG&E's

24   service area. During the course of the pilot, PG&E will assess the work safety, efficiency,

25   quality, rate of attrition, and cost of the internal pre-inspector workforce compared to contractor

26   resources to evaluate whether an internal workforce is an economic and beneficial supplement to

27   PG&E's use of contractors.

28
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 10 of 15




 1                  Tree Trimmers
 2                  29.     Because of training and ce1iification requirements that are in place as a
 3   result of the dangerous nature of the work involved in clearing vegetation near power lines,
 4   hiring resources with limited experience is not possible. Despite these challenges, PG&E was
 5   able to expand its total contracted tree trimmer workforce from approximately 1,400 to 5,437, by
 6   working with contractors to identify additional trimmers, largely by recruiting trimmers from
 7   outside of California. In order to encourage tree trimmers to come to California, PG&E may
 8   have to pay its contractors a premium, including a mobilization fee to cover relocation and
 9   training time, a per diem stipend to cover housing and meal expenses, and in some cases
10   guaranteeing ove1iime work or paying a time and material rate.
11                  30.     Like most major electric utilities in the United States, PG&E outsources
12   its tree trimming andremoval work to specialized tree and vegetation management contractors.
13   For decades, PG&E's vegetation management contractors have expended significant resources to
14   identify, train, manage, equip and deploy appropriately qualified personnel who can perform tree

15   work safely and meet the line clearance needs of PG&E and other electric utilities. These

16   companies focus exclusively on vegetation management. By contrast, PG&E devotes significant

17   resources every year to the ongoing operation and maintenance of electric and gas infrastructure
18   for 16 million Californians. It is not a vegetation management company and is not cunently in a
19   position to perform tree work as safely and efficiently as companies that have been performing

20   such work as their core business activity for decades, let alone more safely or more efficiently.
21                  31.     PG&E's use of a contractor-based workforce provides significant
22   advantages with regard to flexibility and other efficiencies. The use of a contractor workforce
23   that collectively covers all paiis of Northern California allows PG&E to quickly and efficiently
24   deploy tree trimmers across its vast service tenitory, and gives PG&E the flexibility to terminate
25   relationships with contractors whose work does not meet PG&E's high standards. Moreover, the
26   competition among contractors that vie for PG&E's business spurs innovation and improvements
27   in efficiency and work quality, to the ultimate benefit of ratepayers. A contractor-based
28                                           10
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 11 of 15




 1   workforce gives PG&E flexibility in the selection and deployment of crews, control over quality

2    and performance standards, and ready access to specialized services, technical expe1iise and
3    equipment.
4                     32.   The costs of establishing a full-scale tree trimming service within PG&E

 5   would be prohibitive and far outweigh whatever efficiencies might be realized over time.
6    Among other things, PG&E would have to fund training, salaries, benefits, travel expenses and
7    statutorily-required ove1iime for a workforce of at least 5,000 tree trimmers, plus mechanics to

 8   maintain equipment and management, security, administrative and supp01i staff; procure a large

9    fleet of trucks and specialized equipment and tools; secure office space for administrative staff
10   and information technology resources to support their operations; and establish, staff and

11   maintain multiple wood management yards for the storage and disposal of vegetative material.

12   All of the equipment required for day-to-day operations would immediately begin to depreciate

13   and require ongoing maintenance and replacement, and the anticipated rate of turnover would

14   add to yearly costs. PG&E conservatively estimates that these costs would run into the hundreds

15   of millions of dollars and could exceed $1 billion. It is likely that PG&E' s ratepayers would bear

16   a significant portion of this expense.

17                    33.    If PG&E were required to hire tree trimmers as paii of its internal

18   workforce, most new hires would necessarily come from the existing pool of contract workers

19   who already perfonn work on PG&E lines. The end result would be a change in the composition

20   of, but not an increase in, the overall resource pool. The movement of these workers from

21   PG&E's contract workforce to its internal workforce would not alleviate resource constraints in

22   the near term.

23                    Additional PG&E Programs to Expand the Underlying Resource Pool Under

24                    Development in Conjunction with the Authorized State Utility Regulator

25                    34.    PG&E is engaged in a variety of programs designed to increase the

26   underlying labor pool and improve the quality and efficiency of its vegetation management work.

27

28                                           11
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 12 of 15




 1   These programs have been developed in a careful, considered manner in cooperation with other

 2   stakeholders and experts in the industry, as well as with CPUC guidance.
 3                  35.     In response to the vegetation management resource constraints PG&E
 4   identified in its Wildfire Safety Plan, the CPUC directed PG&E to investigate paiinerships with
 5   state and local governments to identify additional skilled labor available in the near-te1m and

 6   explore other possibilities such as local training programs to increase the skilled labor pool in the
 7   longer-te1m. 6 PG&E assembled a task force to conduct outreach to local governments to gauge
 8   interesting in sharing vegetation management personnel and other resources. In 2019 and

 9   January 2020, PG&E conducted outreach to local agencies in 23 priority jurisdictions. To date,

10   none have identified vegetation management resources that would provide a meaningful increase

11   to PG&E's current contracted workforce, and a number have indicated that they themselves are

12   understaffed, but several have expressed interest in continued conversations about potential joint
13   effo1is. In addition to continuing conversations with the local agencies it has already contacted,
14   in 2020 PG&E is expanding its outreach to additional local agencies.
15                  36.     The CPUC's Safety and Enforcement Division ("SED") in 2019 also

16   evaluated the quality and availability of vegetation management workers as part of its Order

17   Initiating Investigation concerning the Nmih Bay Fires and Camp Fire ("Wildfires OII"). As

18   part of its resolution of the Wildfires OII with the SED and other stakeholders, PG&E is

19   collaborating with community colleges, vegetation management contractors, the line clearance

20   trimmer labor union, and other California utilities to establish a Tree Trimmer Training and

21   Ce1iificate Program and a Pre-Inspector Training and Ce1iificate Program to train tree crew

22   workers and pre-inspectors in local communities where the need for such workers is greatest.

23   Those who successfully complete the Tree Trimmer Training and Ce1iificate Program will meet
24   the minimum requirements to be hired as entry-level tree workers and receive suppo1i in
25

26
         6
           Decision on Pacific Gas and Electric Company's 2019 Wildfire Mitigation Plan Pursuant
27   to Senate Bill 901, Rulemaking 18-10-007, dated June 4, 2019, at 26, 64.
28                                            12
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 13 of 15




1    obtaining ce1iification as International Society of Arboriculture ("ISA") Ce1iified Tree Worker

2    Climber Specialists. Those who successfully complete the Pre-Inspector Training and Certificate

3    program will also receive support in obtaining ISA ce1iification.

4                   37.     PG&E, in partnership with Butte College, is currently developing the
5    infrastructure and content for both programs. These effotis include assembling the curricuhun

6    for each program, establishing partnerships with community colleges to host the programs,
7    developing instructor training materials, creating evaluation methods for the programs, and
8    coordinating cooperative relationships with other stakeholders such as vegetation management

9    contractors, labor unions, and other utilities. PG&E expects to launch a pilot of the tree crew

10   program in the first quatier of 2020 at Butte College, and a pilot of the pre-inspector program

11   later in 2020. Subsequently, PG&E expects to launch the programs at additional community

12   colleges across the state. PG&E expects at least 18 community colleges across the state,
13   including ten in its service territory, to patiicipate in hosting these training programs. The

14   specific community colleges invited to host these programs, as well as the number of multi-week

15   training programs per year at each participating college, are intended to produce concentrated

16   numbers of program graduates in geographic areas with particularly high needs for tree workers

17   and pre-inspectors. The majority of patiicipants will complete their respective programs at

18   community colleges within PG&E's service territory.

19                  38.     Both programs are being launched with shareholder funding so that the

20   cost will not be borne by ratepayers. PG&E's shareholder funding of $6.25 million for the tree

21   crew training program and $3.5 million for the pre-inspector training program over three years

22   following the effective date of the Settlement Agreement with the CPUC will cover sta1iup costs

23   for both programs, as well as partial scholarships to cover program tuition for a subset of

24   students within PG&E's service territory. PG&E's efforts also include coordinating

25   airnngements by which stakeholders-for example, contractors seeking to hire new employees

26   already trained for their respective roles-may offset tuition costs for various subsets of students.

27   After the programs are launched, student tuition will fund per-session expenses such as

28                                            13
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 14 of 15




 1   classroom and field instructor salaries, course materials, classroom space, and necessary
 2   equipment, as well as overall program maintenance (for example, updating the cuniculum as
 3   needed). In other words, PG&E expects the programs to be self-sustaining based on these
 4   student fees.
 5                   39.    PG&E projects that after the programs are fully launched and
 6   implemented, they will support an annual capacity within PG&E's service tenitory of up to

 7   approximately 600 individuals for the tree crew training program and up to approximately 215

 8   individuals for the pre-inspector training program. This target capacity is intended to help

 9   maintain a steady supply of vegetation management workers to account for typical rates of
10   attrition and retirements. At the programs' outset, however, PG&E and Butte College intend for
11   the tree crew program to support a total capacity of up to approximately 2,800 individuals across
12   PG&E's service tenitory between program launch and mid-2021 in an effort to address the
13   current shortage of qualified in-state tree workers.
14
15

16

17
18

19
20
21

22
23

24

25
26

27
28                                            14
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF PG&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1143 Filed 02/12/20 Page 15 of 15




 1                  I declare under the penalty of pe1jury that the foregoing is true and conect and
 2   that I executed this declaration on February 12, 2020, in San Ramon, California.
 3
 4
 5
 6
 7

 8
 9

10

11

12

13

14
15
16
17

18
19

20
21

22

23
24
25

26

27
28                                           15
      DECLARATION REGARDING VEGETATION MANAGEMENT IN SUPPORT OF P G&E'S RESPONSE TO
                  ORDER TO SHOW CAUSE AND FURTHER ORDER TO SHOW CAUSE
                                 Case No. 14-CR-00175-WHA
